Citation Nr: 0116233	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana




THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of reinstatement of Improved Death Pension.




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from May 1965 to 
December 1968.  The veteran died in May 1988.  The appellant 
is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 determination by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that the appellant was not entitled to 
reinstatement of Improved Death Pension as the veteran's 
surviving spouse following the termination of a marriage 
contracted after the veteran's death.  A Travel Board hearing 
at the RO was scheduled at the appellant's request in 
connection with the present appeal.  She did not appear for 
the hearing at the scheduled date and time and has not 
offered any reason for her failure to appear which could be 
considered to determine if good cause has been shown.  
Therefore, her request for a hearing has been effectively 
withdrawn.  38 C.F.R. § 20.704.  The Board will proceed to 
decide the appeal on the basis of the evidence of record.  


FINDINGS OF FACT

1.  The veteran and the appellant were married from September 
1981 until the veteran's death in May 1988.  

2.  In November 1988 the appellant was awarded Improved Death 
Pension as the veteran's unremarried surviving spouse.  

3.  The appellant subsequently remarried in October 1989; 
this marriage was dissolved by divorce in January 1994.  

4.  The appellant applied for restoration of Improved Death 
Pension based on her marriage to the veteran in 
February 1999.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purpose of reinstatement of Improved 
Death Pension.  38 U.S.C.A. §§ 101(3), 1311(e) (West 1991); 
38 C.F.R. §§ 3.50(b), 3.55(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in May 1988 under circumstances that were 
ruled to be a homicide.  The appellant filed her application 
for VA death benefits the following month and submitted 
evidence establishing that she and the veteran had been 
married in September 1981.  By an administrative decision 
approved in October 1988, the RO held that the appellant had 
not been involved in the veteran's murder.  Improved Death 
Pension was thereafter awarded to her from June 1, 1988, the 
month following the veteran's death.  38 C.F.R. § 3.31.  

In August 1990 the RO contacted the appellant to remind her 
that she had not returned an Eligibility Verification Report 
(EVR) and that an EVR would have to be completed in order for 
her to avoid interruption of her pension benefits.  The 
appellant replied that she no longer drew benefits because 
she had remarried.  In November 1990 the RO notified her that 
it had taken action to terminate her benefits.  

In February 1999 the appellant contacted the RO and indicated 
that she wished to reopen her claim for widow's benefits 
based on the veteran's service.  She indicated that she had 
stopped working that same month.  In response to requests for 
additional information, she reported that following the 
veteran's death she had remarried in October 1989 and that 
this marriage had been dissolved by divorce in January 1994.  
She submitted copies of the marriage certificate and divorce 
decree.  In June 1999 the RO advised the appellant that it 
could not approve her claim for pension because once she 
remarried in 1989 she lost her eligibility for pension based 
on the veteran's service.

II.  Analysis

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person. 38 U.S.C.A. § 
101(3), (31) (West 1991); 38 C.F.R. § 3.50 (c) (2000).  

Before November 1990, the provisions of 38 U.S.C.A. § 103(d) 
and 38 C.F.R. § 3.55(a)(4) permitted reinstatement of VA 
death benefits to surviving spouses whose benefits had been 
terminated because of remarriage if the remarriage was later 
terminated by death, divorce or annulment or declared void.  
These provisions were amended by the Omnibus Budget 
Reconciliation Act of 1991, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388-348 (Nov. 5, 1990), to create a permanent bar to 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying marriage had been terminated by 
divorce and whose claim for reinstatement of benefits was not 
filed before November 1, 1990.  This statutory bar was later 
amended to allow reinstatement of VA death benefits for those 
surviving spouses whose disqualifying remarriages were 
terminated by a divorce proceeding that had been initiated 
before November 1, 1990.  See Veterans Benefit Act of 1992, 
Pub. L. No. 102- 568, § 103, 106 Stat. 4320, 4322 (October 
29, 1992).  

In June 1998, subsection (a) of Section 8207 of the 
Transportation Equity Act for the 21st Century reinstated the 
pre-1990 rules for the reinstatement of eligibility for 
dependency or indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1311, providing that a surviving spouse who 
remarries after the death of a veteran can be reinstated as 
surviving spouse, for the purpose of reinstatement of DIC 
upon termination of the subsequent marriage.  The statute 
precludes payment under this section for any month before 
October 1998.  PL 105-178 § 8207(b), 112 Stat. 495 (June 9, 
1998), codified at 38 U.S.C.A. § 1311(e).  

To reflect these complex legislative revisions, the 
applicable VA regulation, 38 C.F.R. § 3.55, now provides in 
pertinent part as follows:  

(a) Surviving spouse.  (1) Remarriage of a 
surviving spouse shall not bar the 
furnishing of benefits to such surviving 
spouse if the marriage:

(i) Was void, or

(ii) Has been annulled by a 
court having basic authority 
to render annulment decrees, 
unless it is determined by the 
Department of Veterans Affairs 
that the annulment was 
obtained through fraud by 
either party or by collusion.

(2) On or after January 1, 1971, 
remarriage of a surviving spouse 
terminated prior to November 1, 1990, or 
terminated by legal proceedings commenced 
prior to November 1, 1990, by an 
individual who, but for the remarriage, 
would be considered the surviving spouse, 
shall not bar the furnishing of benefits 
to such surviving spouse provided that the 
marriage:

(i) Has been terminated by 
death, or    

(ii) Has been dissolved by a 
court with basic authority to 
render divorce decrees unless 
the Department of Veterans 
Affairs determines that the 
divorce was secured through 
fraud by the surviving spouse 
or by collusion.

(3) On or after October 1, 1998, 
remarriage of a surviving spouse 
terminated by death, divorce, or 
annulment, will not bar the furnishing of 
dependency and indemnity compensation, 
unless the Secretary determines that the 
divorce or annulment was secured through 
fraud or collusion.

The appellant has not disputed the basic facts upon which the 
RO based its denial of her petition for restoration of 
Improved Death Pension based on the veteran's military 
service.  In summary, she established her entitlement to 
pension as the veteran's surviving spouse and subsequently 
remarried.  That marriage ended in 1994.  At the time of the 
appellant's remarriage in 1989, the law permitted the 
restoration of pension entitlement to surviving spouses who 
had remarried but whose remarriages had ended by death, 
divorce or annulment.  The following year, Congress passed 
legislation which permanently barred reinstatement of pension 
benefits where the remarriage was terminated by divorce.  The 
effective date of the new legislation was in November 1990.  
Further legislation in 1992 slightly softened the impact of 
the reinstatement bar by exempting divorces that occurred 
after November 1990 if the petition for divorce had been 
filed before that date.  

Therefore, in order for the appellant to reestablish her 
pension entitlement at the present time, it would be 
necessary for her to show that her 1989 remarriage had ended 
by divorce before November 1990 and that she had reapplied 
for reinstatement before November 1990; or that a petition 
for divorce had been filed before that date.  None of these 
events is shown to have occurred; therefore, the statutory 
bar to reinstatement applies in her case.  It should be noted 
that Section 8207 of Public Law 105-178 passed in June 1998 
removes the reinstatement bar to the extent that eligibility 
for DIC may now be restored in certain circumstances.  
Section 8207 is of no benefit to the appellant, however, 
since by its express terms, the amendment applies only to 
restoration of eligibility for DIC.  See Pub. L. 105- 178 § 
8207, 112 Stat. 495 (June 9, 1998); see also VAOPGCPREC 13-
98.  No equivalent provision is available to former pension 
recipients.  

In the absence of a legal basis for the restoration of 
entitlement to Improved Death Pension, the appellant's appeal 
must be denied.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
[Board] terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  





ORDER

Recognition as the veteran's surviving spouse for the purpose 
of reinstatement of Improved Death Pension is denied.



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 


